U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
OGC/LCI
NUMBER: P5162.05
DATE:
March 16, 2009

Categorization of Offenses
/s/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
To assist in the implementation of various Federal Bureau of Prisons policies and programs.
Section 3 of this Program Statement lists offenses the Bureau categorizes as crimes of violence as
that term is used in various statutes. In addition, Section 4 lists offenses that in the Director's
discretion shall preclude an inmate’s receiving certain Bureau program benefits.
a. Program Objective. The expected result of this program is:
An inmate will be denied the benefits of certain programs if his or her offense is either a crime of
violence or an offense identified at the discretion of the Director of the Bureau of Prisons.
b. Summary of Changes
Policy Rescinded
P5162.04

Categorization of Offenses (10/09/2007)

The March 16, 2009, reissuance of this policy updates the lists of statutory offenses. There are
no other content changes.

2. APPLICATION
Criminal offenses are defined in many different titles of the United States Code, including Titles
7, 16, 18, 21, 26, 29, 30, and 46. The offenses contained in these titles that may be crimes of
violence are listed in Section 3. Section 4 lists offenses that are not categorized as crimes of
violence, but would nevertheless preclude an inmate’s receiving certain Bureau program benefits
at the Director’s discretion.
Some Bureau policies or programs require a determination that an inmate committed a crime of
violence, for example, the Program Statement on Inmate Discipline and Special Housing Units.
Other policies or programs, such as early release pursuant to 18 U.S.C. § 3621(e) and placement
in Intensive Confinement Centers, indicate that an inmate may be denied the benefits of such
programs if he or she was convicted of an offense listed in either Section 3 or 4. When an inmate
may be denied a program benefit under either Section 3 or 4, staff must carefully explain the
basis for the denial. For example, if an inmate is convicted of an offense listed in Section 4, the
inmate should be denied a program benefit because he or she committed an offense identified at
the Director’s discretion, rather than a crime of violence.
If a particular Code section in these titles is not listed in Section 3 or Section 4, and case
management staff believe the crime might be violent, or might preclude an inmate’s receiving
certain Bureau program benefits, they shall contact legal staff at the institution or the Regional
Counsel. Also, if a Judgment and Commitment Order (J&C) references a United States Code
section that is not found in Titles 7, 16, 18, 21, 26, 30, 42, or 49, they should contact legal staff at
the institution or the Regional Counsel to determine whether a recommendation should be made
to change the policy to incorporate the offense in question.
Some of the Code sections may be listed in more than one section below; such duplication is
indicated by an asterisk. In such cases, staff are to check subsequent sections of the Program
Statement to determine whether the offense is a crime of violence or an offense that would
otherwise preclude an inmate’s receiving certain Bureau program benefits.
3. OFFENSES CATEGORIZED AS CRIMES OF VIOLENCE
a. Criminal Offenses That are Crimes of Violence in All Cases. Some Bureau policies or
programs require a determination that an inmate committed a crime of violence, for example, the
Program Statement on Inmate Discipline and Special Housing Units. Other policies or programs,
such as early release pursuant to 18 U.S.C. § 3621(e), indicate that an inmate could be denied the
benefits of such programs if he or she was convicted of an offense listed in either Section 3 or 4.
Any conviction for an offense listed below is categorized as a crime of violence.

P5162.05

3/16/09

Page 2

(1) Title 18, United State Code Sections
Ë 32
Ë 33
Ë 34
Ë 35(b)
Ë 36
Ë 37
Ë 43
Ë 81
Ë 111
Ë 112(a)
Ë 113
Ë 114
Ë 115
Ë 116
Ë 117
Ë 175
Ë 229
Ë 231
Ë 245
Ë 247
Ë 248
Ë 351
Ë 373
Ë 521(c)(2)
Ë 753
Ë 832
Ë 842
Ë 844
Ë 871
Ë 875 (a), (b), (c)
Ë 878
Ë 879
Ë 922 (a)(2),
(a)(3),(a)(4),
(a)(5),(a)(7),
(a)(8),(a)(9),
(b)(2),(b)(3),
(b)(4),(b)(5),
(c),(d)(1),
P5162.05

3/16/09

destruction of aircraft
destruction of motor vehicles or motor vehicle facilities
penalty when death results
conveying false information that harms human life
firing weapons into group of persons (VCCLEA addition)
violence at international airports (VCCLEA addition)
force, violence, and threats involving animal enterprises
arson w/in maritime jurisdiction
assaulting officers of the United States
assaulting foreign officials
assaults w/in maritime jurisdictions
maiming w/in maritime jurisdiction
threatening family member of a federal official
female genital mutilation
domestic assault by an habitual offender
biological weapons
prohibited activities (chemical weapons)
civil disorders
federally protected activities
damage to religious property; obstruction of persons in the free exercise of
religious beliefs
freedom of access to clinic entrances
assassination of cabinet and congress members
soliciting to commit a violent act
criminal street gangs
rescue of an inmate to prevent execution
participation in nuclear and weapons of mass destruction threats to the
United States
explosive materials
penalties
threats against the President
interstate communications
threats against foreign officials
threats against former presidents

Page 3

(d)(2),(d)(4),
(d)(8),(d)(9),
(g),(k),(n),
(o),(p),(q)(2),
(q)(3),(r),
(s)(1),(t)(1),
(u),(x)(1)(A),
(x)(2)(A), &
(z)(1)
Ë 924(c)
Ë 929
Ë 930(a),(b), & (c)
Ë 956
Ë 970(a)
Ë 1091
Ë 1111
Ë 1112
Ë 1113
Ë 1114
Ë 1116
Ë 1117
Ë 1118
Ë 1119
Ë 1120
Ë 1121
Ë 1201
Ë 1203
Ë 1204
Ë 1363
Ë 1364
Ë 1365
Ë 1366
Ë 1368
Ë 1369
Ë 1512(a)
Ë 1513
Ë 1531
Ë 1581
Ë 1583
Ë 1584
Ë 1585
Ë 1587
P5162.05

3/16/09

firearm violations
firearms used in violent or drug trafficking crimes
use of restricted ammunition
possession of firearms and dangerous weapons in Federal facilities
conspiracy to kill, kidnap, maim, or injure persons or damage property in a
foreign country
damage of property owned by foreign governments
genocide
murder
manslaughter
attempt to commit murder or manslaughter
murder of officers
murder of foreign officials
(conspiracy to murder)
murder in correctional institution (VCCLEA addition)
foreign murder of US national (VCCLEA addition)
murder by escaped prisoner (VCCLEA addition)
murder by state or local officer (VCCLEA addition)
kidnapping
hostage taking
international parental kidnapping
buildings or property within special maritime and territorial jurisdiction
interference by foreign commerce by violence
tampering with consumer products except 1365(b),(c)
destruction of an energy facility
harming animals used in law enforcement
destruction of veterans’ memorials
killing witness or victim
retaliation against witness or victim
partial-birth abortions prohibited
peonage
enticement into slavery
sale into servitude
slave trading
possession of slaves aboard a vessel
Page 4

Ë 1588
Ë 1589(1) & (2)
Ë 1591
Ë 1651
Ë 1652
Ë 1653
Ë 1655
Ë 1659
Ë 1661
Ë 1751
Ë 1752(a)(5)
Ë 1792
Ë 1841
Ë 1855
Ë 1859
Ë 1864
Ë 1958
Ë 1959
Ë 1991
Ë 1992
Ë 2101
Ë 2111
Ë 2113(d),(e)
Ë 2114
Ë 2115
Ë 2116
Ë 2118(a),(b), (c)
Ë 2119
Ë 2191
Ë 2231(b)
Ë 2232(a)
Ë 2233
Ë 2241
Ë 2242
Ë 2243(a)
Ë 2244(a)&(c)
Ë 2245
Ë 2251
Ë 2251A
Ë 2260(a)
Ë 2261
Ë 2261A
P5162.05

3/16/09

transporting slaves
forced labor
sex trafficking of children or by force, fraud, or coercion
piracy
citizens as pirates
aliens as pirates
assault on commander as pirates
attack to plunder a vessel
robbery ashore
assassination of president or staff
restricted building or grounds
mutiny or riot
protection of unborn children
timber set afire
surveys interrupted
hazardous devices on federal lands
use of interstate commerce in murder for hire
violent crimes aiding racketeering
entering train to commit crime
wrecking trains
riots
special maritime jurisdiction
bank robbery and incidental crimes
assault of person carrying mail
breaking into post office
railway or steamboat post office
robberies and burglaries involving controlled substances
crimes involving motor vehicles
cruelty to seamen
assault or resistance
destruction of property to prevent seizure
rescue of seized property
aggravated sexual abuse
sexual abuse
sexual abuse of a minor or ward
abusive sexual contact
sexual abuse resulting in death (VCCLEA addition)
sexual exploitation of children
selling or buying of children
production of sexually explicit depictions of a minor for importation into
the United States
interstate domestic violence (VCCLEA addition)
stalking
Page 5

Ë 2271
Ë 2272
Ë 2273
Ë 2275
Ë 2276
Ë 2277(a)
Ë 2280
Ë 2281(NOT(A))
Ë 2291(NOT
(a)(8)-(9))
Ë 2332
Ë 2332a
Ë 2340A
Ë 2383
Ë 2384
Ë 2385
Ë 2389
Ë 2390
Ë 2421
Ë 2422
Ë 2423

conspiracy to destroy vessels
destruction of vessel by owner
destruction of vessel by nonowner
firing or tampering with vessels
breaking and entering vessels
explosives or dangerous weapons aboard vessels
violence against maritime navigation (VCCLEA addition)
violence against fixed platforms (VCCLEA addition)
destruction of vessel or maritime facility
penalties for homicide
use of weapons of mass destruction (VCCLEA addition)
torture
rebellion or insurrection
sedition conspiracy
advocating the overthrow of the government
recruiting for service against U.S.
enlistment to serve against U.S.
transportation for illegal sexual activity
coercion into interstate travel for illegal sexual activity
transportation of minors for illegal sexual activity

(2) Title 21 United States Code Sections
Ë 841(e)
Ë 848(e)
Ë 858

boobytraps on federal property
death penalty for criminal offenses
endangering human life while manufacturing controlled substances

(3) Title 26 United States Code Sections
Ë 5861(a) thru (l)

firearms

(4) Title 42 United States Code Sections
Ë 2000(e)(13)
Ë 2283(a)
Ë 2284(a)
Ë 3631

killing of officer while enforcing Equal Employment Act
protection of nuclear inspectors
sabotage of nuclear facilities
interference with housing

(5) Title 49 United States Code Sections
Ë 46502
Ë 46504
P5162.05

aircraft piracy
interference with flight crew members
3/16/09

Page 6

Ë 46505
Ë 46507

carrying a weapon or explosive on an aircraft
false information and threats

b. * Title 18, United States Code Section 2113(a). Title 18, United States Code Section
2113(a) provides in part:
“Whoever, by force and violence, or by intimidation, takes or attempts to
take, from the person or presence of another, or obtains or attempts to obtain
by extortion any property or money or any other thing of value belonging to,
or in the care, custody, control, management, or possession of, any bank,
credit union, or any savings and loan association; . . . shall be fined under
this title or imprisoned not more than twenty years, or both.”
This statute covers various offenses, including not only bank robbery but also embezzling bank
funds, stealing bank property, and bank larceny.
With regard to the specific crime of bank robbery, the offense shall be considered a crime of
violence, since the offense involves an explicit or implicit threat of force and thus has as an
element the threatened use of physical force against the person or property of another. For
offenses pursuant to § 2113(a) other than bank robbery, see Section 4.e. below.
c. Conspiracy, Attempt, and Similar Offenses Which Involve an Underlying Offense. The
statutes listed in this section cover conspiracy offenses (see, e.g., 18 U.S.C. § 371) when an
individual has planned with others to commit a particular crime. Other listed statutes cover
attempted offenses, i.e. when an individual tried but did not succeed in committing the crime. In
reviewing these types of offenses, it is necessary to examine the “underlying offense” (what the
defendant was conspiring to do or attempting to do). If the underlying offense is categorized as
violent pursuant to Section 3.a. of this Program Statement, e.g., murder, then the attempt or the
conspiracy offense is also violent. The underlying offense will be included in the PSI and may be
noted on the J&C.
Other statutes listed in this section do not criminalize behavior but set out penalties that result
from violating other statutes.
Example: 18 U.S.C. § 924(a)(1)(B) provides that whoever
“knowingly violates subsection (a)(4),(f),(k),(r),(v), or (w) of section 922 . . .
shall be fined under this title, imprisoned not more than five years, or both.”
The J&C may indicate the sentence was imposed pursuant to the penalty provisions of
§ 924(a)(1)(B) without indicating the conviction for the underlying offense. The PSI, however,
notes the underlying conviction, “Transporting a Destructive Device in Interstate Commerce”
[18 U.S.C. § 922(a)(4)]. In order to determine whether the offender’s current offense is violent,
staff should assess whether the underlying offense is violent in accordance with Section 3.a. of
P5162.05

3/16/09

Page 7

this Program Statement; if the underlying offense is violent, then the offender should be deemed
violent.
The following offenses may be violent depending on the underlying offense.
Title 18, United States Code Sections
Ë *241
Ë *371
Ë *372
Ë *924
Ë *1962
Ë *2118(d)

conspiracy to deprive civil rights (if conspiracy)
conspiracy to commit offense/fraud against U.S.
conspiracy to impede or injure officer
penalties for firearms violations
racketeering
robberies involving controlled substances

4. OFFENSES THAT AT THE DIRECTOR’S DISCRETION SHALL PRECLUDE AN
INMATE’S RECEIVING CERTAIN BUREAU PROGRAM BENEFITS
For certain Bureau programs, such as early release pursuant to 18 U.S.C. § 3621(e) and
placement in Intensive Confinement Centers, an inmate may be denied program benefits if he or
she was convicted of an offense listed in either this section or Section 3. If an inmate is denied
the benefit of such a program, staff must carefully describe the basis for the denial. For example,
if an inmate is convicted of an offense listed in this section, the inmate shall be denied a program
benefit because he or she committed an offense identified at the Director's discretion, rather than
a crime of violence.
As an exercise of the discretion vested in the Director, an inmate serving a sentence for an
offense that falls under the provisions described below shall be precluded from receiving certain
Bureau program benefits.
Inmates whose current offense is a felony that:
# Has as an element, the actual, attempted, or threatened use of physical force against the
person or property of another, or
# Involved the carrying, possession, or use of a firearm or other dangerous weapon or
explosives (including any explosive material or explosive device), or
# By its nature or conduct, presents a serious potential risk of physical force against the person
or property of another, or
# By its nature or conduct involves sexual abuse offenses committed upon children.
Thus, for an inmate to receive Bureau program benefits such as those mentioned above, he or she
must not be convicted of an offense listed in this section or in Section 3.
a. Criminal Offenses with an Enhanced Base Offense Level. Convictions for an offense
listed below may or may not satisfy the standard listed in the introductory portion of Section 4.
P5162.05

3/16/09

Page 8

At the time of sentencing, the court makes a finding of whether an offense listed below involved
the use of force, and this finding is reflected in the PSI section entitled “Offense Computation,”
subsection entitled “Base Offense Level.” This subsection references a particular U.S.
Sentencing Guideline provision that distinguishes between violations of the particular criminal
code section that are committed with and without force.
Example: Title 18 United States Code Section 241, Conspiracy Against Rights provides:
“If two or more persons conspire to injure, oppress, threaten or intimidate any
person . . . in the free exercise or enjoyment of any right or privilege. . . .”
This crime may or may not be committed through the use of force or threatened use of force,
since one can be oppressed through means other than force. Pursuant to U.S. Sentencing
Guideline Section 2H2.1:
# If the crime involved obstructing an election or registration, and the obstruction occurred
using force or threat of force against persons or property, the base offense level is 18, or
# If the obstruction occurred without the use or threatened use of force, such as forgery, fraud,
theft, deceit, etc., the base offense level is 12.
If an offender was convicted of an offense listed below, case management staff must examine the
base offense level to determine whether the offense would preclude the inmate from receiving
certain Bureau program benefits. If the PSI does not include an explanation as to the reason for
assigning a particular base offense level, case management staff may need to examine the
particular Sentencing Guideline referenced.
Some of the offenses listed below may correspond to more than one Sentencing Guideline, only
one of which includes a base level adjustment for the use or threatened use of force.
Accordingly, it is possible that an examination of the Offense Computation section of the PSI
may reveal no mention of the use or threatened use of force. When the PSI fails to explain the
reason for assigning a particular base offense level, case management staff must examine the
particular Sentencing Guideline referenced to determine whether the court found that the use of
force was implicated in the offense.
Case management staff may contact institution legal staff or Regional Counsel if they have
questions regarding this section. A list of offenses for which the Sentencing Guidelines base
offense level is affected by the use or threatened use of force follows. At the Director’s
discretion, inmates with such an offense shall be precluded from receiving certain Bureau
program benefits.
Title 18, United States Code Sections
Ë 241
Ë 242
P5162.05

conspiracy against rights (for other than conspiracy)
deprivation of rights under color of law
3/16/09

Page 9

Ë 592
Ë 593
Ë 1791
Ë 1952
Ë 2231(a)
Ë 2381

putting troops at polls
interference by armed forces
possessing contraband in prison
transporting items in aid of racketeering
assault on persons executing search warrant
treason

b. Criminal Offenses with a Specific Offense Characteristic Enhancement. Convictions for
an offense listed below, like those listed in Section 4.a., may or may not satisfy the standard
listed in the introductory portion of Section 4.
At the time of sentencing, the court makes a finding of whether the offense involved the use or
threatened use of force, and this finding is reflected in the PSI section entitled “Offense
Computation,” subsection entitled “Specific Offense Characteristics.” This subsection references
a particular U.S. Sentencing Guideline that provides for an increase in the Total Offense Level if
the criminal violation was committed with force.
Example: Section 841 of Title 21, United States Code makes it a crime to manufacture,
distribute, or possess with the intent to distribute drugs. Under the Sentencing Guidelines (§
2D1.1 and § 2D1.11), the defendant could receive an increase in his or her base offense level
because of a “Specific Offense Characteristic” (for example, if a dangerous weapon was
possessed during commission of the offense), the court would increase the defendant’s base
offense level by two levels. This particular “Specific Offense Characteristic” (possession of a
dangerous weapon during the commission of a drug offense) poses a serious potential risk that
force may be used against persons or property. Specifically, as noted in the U.S. Sentencing
Guidelines § 2D1.1., application note 3, the enhancement for weapon possession reflects the
increased danger of violence when drug traffickers possess weapons. Accordingly, an inmate
who was convicted of manufacturing drugs, (21 U.S.C. § 841) and received a two-level
enhancement for possession of a firearm has been convicted of an offense that will preclude the
inmate from receiving certain Bureau program benefits.
In some cases, an inmate may be convicted of an offense listed in this section as well as 18
U.S.C. § 924(c)(1), use of a firearm during a crime of violence or drug trafficking crime.
According to the U.S. Sentencing Guidelines, if a defendant receives a § 924(c)(1) conviction,
the court may not assess a two-level “Specific Offense Characteristic” enhancement for
possession of a firearm; however, in light of the Supreme Court ruling in Bailey v. U.S., 116
S.Ct. 501 (1995), a number of § 924(c)(1) convictions have been vacated. In Bailey, the Court
held that the term “use” connotes an active employment of the firearm. If any of the offenses
listed in this section were accompanied by a § 924(c)(1) conviction that was subsequently
vacated due to the Bailey decision, staff shall presume that the inmate would have received a
two-level “Specific Offense Characteristic” enhancement for possession of a firearm unless there
is a specific court order to the contrary. Thus, absent a court order specifically denying the
application of a two point enhancement for possession of a firearm, the inmate will not receive
certain Bureau program benefits.
P5162.05

3/16/09

Page 10

Some of the offenses listed below may correspond to more than one Sentencing Guideline, only
one of which includes a Specific Offense Characteristic for the use of force. Alternatively, the
PSI may fail to adequately describe the Specific Offense Characteristic that underlies the increase
in offense level. In either case, it is possible that an examination of the Offense Computation
section of the PSI reveals no mention of the use of force. If this occurs, case management staff
must examine the particular Sentencing Guideline referenced to determine whether the court
found that the use of force was implicated in the offense.
Example: The PSI in the above scenario may state “SOC (specific offense characteristic)
2F1.1(4) increase 2 levels.” If the Report does not further state “since the offense involved the
conscious or reckless risk of serious bodily injury, increase by two levels pursuant to 2F1.1(4),”
case management staff may have to examine Guideline 2F1.1(4) to determine that the only basis
for this particular increase is a finding that the offense included the risk of bodily injury.
Case management staff may contact institution legal staff or Regional Counsel if they have
questions regarding this section. Below is a list of offenses for which there could be a Specific
Offense Characteristic enhancement for the use of force:
(1) Title 16, United States Code Sections
Ë 773e(a)(2),
(3),(4),(6)
Ë 773g
Ë 1857(a)(D),
(E),(F),(H)
Ë 1859
Ë 2435(4),(5),
(6),(7)
Ë 2438
Ë 3606
Ë 3637(a)(2),(3)
(4),(6),(c)
Ë 5009(5),(6),
(7),(8)
Ë 5010(b)

violation of Northern Pacific Halibut Act
violation of Northern Pacific Halibut Act
violation of National Fishery Management Program
violation of National Fishery Management Program
violation of Antarctic Marine Living Resources Convention
violation of Antarctic Marine Living Resources Convention
violation of North Atlantic Salmon Fishing
violation of Pacific Salmon Fishing
violation of North Pacific Anadromous Stock Convention
violation of North Pacific Anadromous Stock Convention

(2) Title 18, United States Code Sections
Ë 755
Ë 757
Ë 874
Ë 894
Ë 1163
P5162.05

officer permitting escape
procures escape for prisoner of war
kickbacks from public works employees
extending credit through extortionate means
embezzlement/theft from Indian organizations
3/16/09

Page 11

Ë 1503
Ë 1505
Ë 1511
Ë 1516
Ë 1517
Ë 1951
Ë 2112

influencing or injuring officer or juror
obstruction of proceedings before departments or agencies
obstruction of state or local law enforcement
obstruction of a federal audit
obstructing financial examination
interference with commerce by threats/violence
robbery of personal property of United States

(3) Title 21, United States Code Sections
Ë 841(NOT(e))
Ë *846

controlled substance violation
attempt and conspiracy

(4) Title 26, United States Code Sections
Ë 7212
Ë 7214

attempt to interfere with revenue laws
unlawful acts by employees of the IRS

(5) Title 30, United States Code Sections
1461(a)(3),
(4),(5),(7)
Ë 1463

resisting officers for violations under Deep Seabed Mineral Resources Act
violations of Deep Seabed Mineral Resources Act

(6) Title 33, United States Code Section
Ë 1232(b)(2)

ports and waterways safety enforcement provisions

(7) Title 40, United States Code Section
Ë 193f(a)

security of Capitol grounds and buildings

(8) Title 42, United States Code Sections
Ë 1973aa
Ë 1973aa-1
Ë 1973aa-1a
Ë 1973aa-3
Ë 1973bb
Ë 1973gg-10
Ë 2283(b)
Ë 9151(2),
(3),(4),(5)
P5162.05

3/16/09

application of prohibition to other States
residence requirements for voting
bilingual election requirements
penalty
enforcement of twenty-sixth amendment
criminal penalties
protection of nuclear inspectors
violation of Ocean Thermal Energy Conversion Act
Page 12

Ë 9152(d)

violation of Ocean Thermal Energy Conversion Act

(9) Title 46, United States Code Section
Ë 1903

manufacture, distribution, or possession with intent to manufacture
controlled substances

(10) Title 49, United States Code Section
Ë 46505(b)

carrying a weapon on an aircraft

c. Criminal Offenses That May Preclude an Inmate’s Receiving Certain Bureau Program
Benefits. In addition to Sections 4.a. and 4.b. above, an inmate may be precluded from receiving
certain Bureau program benefits based on an offense listed in this section. For the offenses listed
below, the Sentencing Guidelines may provide little insight into the court’s findings.
Accordingly, rather than simply examining the base offense level or the specific offense
characteristics, case managers must carefully examine the entire Offense Computation section of
the PSI and, if necessary, the Offense Conduct section to determine if the offense would preclude
an inmate’s receiving certain Bureau program benefits based on whether the offense satisfies the
standard listed in the introductory portion of Section 4.
The following offenses may preclude an inmate’s receiving certain Bureau program benefits
based on a variety of factors.
(1) Title 7, United States Code Section
Ë 473c-1

offenses in relation to sampling of cotton

(2) Title 16, United States Code Sections
Ë 5106(e)(5),
(6),(7),(9),
(f)(2)

violation of Atlantic Coast Fisheries Cooperative Management

(3) Title 18, United States Code Sections
Ë 700
Ë 751
Ë 752
Ë 831
Ë 876
Ë 877

P5162.05

desecration of the flag of the United States
escape from federal prison
instigating/assisting escape from federal prison
prohibited acts involving nuclear materials
mailing threatening communications
mailing threatening communications from foreign country

3/16/09

Page 13

Ë 922(a)(1)
Ë 1153
Ë 1512(b)
Ë 1708
Ë 1792
Ë 1956
Ë 2117
Ë 2152
Ë 2153
Ë 2154
Ë 2155
Ë 2156
Ë 2192
Ë 2193
Ë 2247
Ë 2387

engage in business of importing, manufacturing, or dealing in firearms or
ammunition
offenses within Indian Country
tampering with a witness/victim/informant
theft or receipt of stolen mail
mutiny and riot in prison
money laundering
breaking into carrier facilities
destruction of submarine and torpedo works
destruction of war materials
production of defective war material
destruction of national defense materials
production of defective national defense material
incitation of seamen to revolt
mutiny
repeat offenders
activities involving armed forces

(4) Title 40, United States Code Sections
Ë 193f(a),(b)

security of Capitol grounds and buildings

d. Conspiracy, Attempt, and Other Offenses Which Involve an Underlying Offense. Some
of the statutes listed in this section cover conspiracy offenses (see, e.g., 21 U.S.C. § 846) when
an individual has planned with others to commit a particular crime. Other listed statutes cover
attempted offenses (see, e.g., 21 U.S.C. §§ 846 and 963) when an individual tried but did not
succeed in committing the crime. In reviewing these types of offenses, it is necessary to examine
the “underlying offense” (what the defendant was conspiring to do or attempting to do). If the
underlying offense would preclude the inmate from receiving certain Bureau program benefits
based on any of the other portions of Section 4 of this policy, the conspiracy or the attempt
offense shall also preclude the inmate from receiving the same benefits. The underlying offense
will be included in the PSI and may be noted on the J&C.
Example: The Judgment and Commitment Order may indicate a conviction for “Attempt and
Conspiracy” (21 U.S.C. § 846). The accompanying Presentence Investigation Report will
reference the underlying crime, in many cases it will be “Possession with Intent to Distribute a
Controlled Substance” (21 U.S.C. § 841). Staff should then review the underlying offense (in
this case possession of controlled substance) to determine whether it satisfies the standard listed
in the introductory portion of Section 4. As noted in the example in section b above, if the PSI
indicates that the defendant received a 2-level increase for possessing a dangerous weapon, then
the offense should preclude the inmate from receiving certain Bureau program benefits; if no
such enhancement was given, the offense should not preclude the inmate from receiving such
benefits.
P5162.05

3/16/09

Page 14

(1) Title 18, United States Code Sections
Ë *241
Ë *371
Ë *372
Ë *924
Ë *1962
Ë *2118(d)

conspiracy to deprive civil rights (if conspiracy)
conspiracy to commit offense/fraud against U.S.
conspiracy to impede or injure officer
penalties for firearms violations
racketeering
robberies involving controlled substances

(2) Title 21, United States Code Sections
Ë *846
Ë 848
Ë 963

attempt and conspiracy
controlled substances violations as criminal enterprise
conspiracy or attempt to violate controlled substance laws

e. Special Circumstances
Ë Title 18, United States Code § 922(g). All offenses under 18 U.S.C. § 922(g) shall preclude
an inmate from receiving certain Bureau program benefits.
Ë *Title 18, United States Code § 2113(a). Excluding bank robbery (see Section 3.b. above),
other offenses covered by 18 U.S.C. § 2113(a), (e.g., bank larceny, etc.), shall be reviewed
similarly to offenses in Section 4.b. Defendants may receive a Specific Offense Characteristic
enhancement that will result in an increase in the base offense level. Such enhancements provide
for an increase in the defendant's base offense level if:
#
#
#

A firearm was discharged,
A firearm or other dangerous weapon was brandished, displayed, possessed, or used, or
An express or implied threat of death was made (U.S.S.G. 2B3.2(b), Application Notes 2
and 6).

If a defendant received such an enhancement (or one of the other enhancements involving the use
or threatened use of force), the offense shall preclude the inmate's receiving certain Bureau
program benefits.
Ë Title 18, United States Code § 2243. A conviction for sexual abuse of a minor or ward shall
preclude an inmate from receiving certain Bureau program benefits.
5. OFFENSES COMMITTED BEFORE NOVEMBER 1, 1987
The Sentencing Guidelines are generally not applicable for offenses committed before November
1, 1987. Accordingly, for offenses identified in Section 4 or offenses similar to those listed in
Section 4 of this Program Statement that were committed before this date, case managers must
P5162.05

3/16/09

Page 15

make a determination, based on the narrative description of the crime contained in the PSI,
whether the offense involved:
#
#
#
#

The use, attempted use, or threatened use of force;
The use, carrying, or possession of a dangerous weapon;
A serious potential risk that force might be used against the person or property of another; or
Sexual abuse committed upon children.

Offenses listed in Section 3, Crimes of Violence, or offenses similar to those listed in Section 3,
which were committed before November 1, 1987, shall be treated in the same manner as “new
law” offenses.
6. CRIMES CODIFIED PURSUANT TO THE VIOLENT CRIME CONTROL AND
LAW ENFORCEMENT ACT OF 1994
The VCCLEA created a number of new Federal criminal offenses and enhanced penalties for
several existing offenses. Some of the new offenses are included in the above lists, but the lists
will be revised as needed after the U.S. Sentencing Commission drafts new guidelines. These
lists will also be updated periodically to reflect statutory changes or at the Director’s discretion.
REFERENCES
Program Statements
P5110.15
Notification of Release to State and Local Law Enforcement Officials (8/30/00)
P5162.02
Definition of Term, Crimes of Violence (7/24/95)
P5322.12
Inmate Classification and Program Review (11/29/06)
P5330.11
Psychology Treatment Programs (3/16/09)
P5331.02
Early Release Procedures Under 18 U.S.C. 3621 (e) (3/16/09)
P5800.12
Receiving and Discharge Manual (12/31/97)
P5800.15
Correctional Systems Manual (1/1/09)
P5880.28
Sentence Computation Manual (CCCA of 1984) (2/21/92)
P5880.30
Sentence Computation Manual (“Old Law” Pre-CCCA 1984) (7/16/93)
ACA Standards
None.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport and
BOPDOCS.

P5162.05

3/16/09

Page 16

